Exhibit 10.1

 


RESTRICTED STOCK AWARD AGREEMENT

 

Non-transferable

GRANT TO

 

--------------------------------------------------------------------------------

(“Grantee”)

 

by Citi Trends, Inc. (the “Company”) of
      shares of its common stock, $0.01 par value (the “Shares”)

 

pursuant to and subject to the provisions of the Citi Trends 2005 Long-Term
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following page (the “Terms and Conditions”).  By accepting the Shares, Grantee
shall be deemed to have agreed to the terms and conditions set forth in this
Agreement and the Plan.  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.

 

The Shares will vest (become non-forfeitable) in accordance with the following
schedule:

 

Years of Employment
after Grant Date

 

Percent of Shares Vested

 

1

 

25

%

2

 

50

%

3

 

75

%

4

 

100

%

 

IN WITNESS WHEREOF, Citi Trends, Inc., acting by and through its duly authorized
officers, has caused this Agreement to be duly executed.

 

CITI TRENDS, INC.

 

By:

 

 

Grant Date:

 

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

1. Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any Subsidiary terminates for any reason, then Grantee shall forfeit all of
Grantee’s right, title and interest in and to the Restricted Shares as of the
date of employment termination, and such Restricted Shares shall revert to the
Company immediately following the event of forfeiture. The restrictions imposed
under this Section shall apply to all shares of the Company’s Stock or other
securities issued with respect to Restricted Shares hereunder in connection with
any merger, reorganization, consolidation, recapitalization, stock dividend or
other change in corporate structure affecting the Stock of the Company.

 

2. Expiration and Termination of Restrictions. The restrictions imposed under
Section 1 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

 

(a)   as to the percentages of the Shares specified on the cover page hereof, on
the respective dates specified on the cover page hereof; provided Grantee is
then employed by the Company; or

 

(b)   upon Grantee’s death or Disability, but only with respect to the number of
Shares that would otherwise have vested within the 12 months following the death
or Disability based on Grantee’s continued employment with the Company; or

 

(c)   upon a Change of Control of the Company.

 

3. Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. If a certificate for Restricted Shares is
issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form (in addition to any legend required under
applicable state securities laws): “This certificate and the shares of stock
represented hereby are subject to the terms and conditions (including forfeiture
and restrictions against transfer) contained in a Restricted Stock Agreement
between the registered owner of the shares represented hereby and Citi
Trends, Inc. Release from such terms and conditions shall be made only in
accordance with the provisions of such Agreement, copies of which are on file in
the offices of Citi Trends, Inc.”  Stock certificates for the Shares, without
the first above legend, shall be delivered to Grantee or Grantee’s designee upon
request of Grantee after the expiration of the Restricted Period, but delivery
may be postponed for such period as may be required for the Company with
reasonable diligence to comply, if deemed advisable by the Company, with
registration requirements under the Securities Act of 1933, listing requirements
under the rules of any stock exchange, and requirements under any other law or
regulation applicable to the issuance or transfer of the Shares.

 

4. Voting Rights. Grantee, as beneficial owner of the Shares, shall have full
voting rights with respect to the Shares during and after the Restricted Period.

 

5. Dividend Rights.  Grantee shall accrue cash and non-cash dividends, if any,
paid with respect to the Restricted Shares, but the payment of such dividends
shall be deferred and held (without interest) by the Company for the account of
Grantee until the expiration of the Restricted Period.  During the Restricted
Period, such dividends shall be subject to the same vesting restrictions imposed
under Section 1 as the Restricted Shares to which they relate.  Accrued
dividends deferred and held pursuant to the foregoing provision shall be paid by
the Company to the Grantee promptly upon the expiration of the Restricted Period
(and in any event within 30 days of the date of such expiration).

 

6. No Right of Continued Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company to terminate Grantee’s
employment at any time, nor confer upon Grantee any right to continue in the
employ of the Company.

 

7. Payment of Taxes.

 

(a)   Upon issuance of the Shares hereunder, Grantee may make an election to be
taxed upon such award under Section 83(b) of the Internal Revenue Code.  To
effect such election, Grantee may file an appropriate election with Internal
Revenue Service within thirty (30) days after award of the Shares and otherwise
in accordance with applicable Treasury Regulations.

 

(b)   Grantee will, no later than the date as of which any amount related to the
Shares first becomes includable in Grantee’s gross income for federal income tax
purposes, pay to the Company, or make other arrangements satisfactory to the
Committee regarding payment of, any federal, state and local taxes of any kind
required by law to be withheld with respect to such amount, including without
limitation the surrender of shares of Stock to the Company. The obligations of
the Company under this Agreement will be conditional on such payment or
arrangements, and the Company will, to the extent permitted by law, have the
right to deduct any such taxes from the award or any payment of any kind
otherwise due to Grantee.

 

8. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Agreement and this Agreement shall be governed by and construed
in accordance with the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall be controlling and determinative.

 

9.  Successors.  This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

 

10.  Severability.  If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

 

11. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Citi Trends, Inc., 104 Coleman Blvd. Savannah, GA 31408, Attn:
Secretary, or any other address designated by the Company in a written notice to
Grantee. Notices to Grantee will be directed to the address of Grantee then
currently on file with the Company, or at any other address given by Grantee in
a written notice to the Company.

 

--------------------------------------------------------------------------------